Citation Nr: 1115851	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-44 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability.

2.  Entitlement to service connection for a bilateral hip disability.

3.  Entitlement to service connection for Achilles tendonitis.

4.  Entitlement to service connection for eczema.

5.  Entitlement to service connection for a disability of both feet.

6.  Entitlement to service connection for fecal incontinence.

7.  Entitlement to service connection for urinary incontinence.

8.  Entitlement to service connection for temporomandibular jaw dysfunction.

9.  Entitlement to service connection for a disability affecting the right arm, including the wrist, elbow, and shoulder.

10.  Entitlement to a compensable disability rating for acne.

11.  Entitlement to a compensable disability rating for adjustment disorder.

12.  Entitlement to a compensable disability rating for chronic headaches.

13.  Entitlement to a compensable disability rating for degenerative joint disease of the thoracic spine.

14.  Entitlement to a compensable disability rating for left chondromalacia patella.

15.  Entitlement to a compensable disability rating for right chondromalacia patella.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from July 2001 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 RO decision.  The Veteran presented sworn testimony in support of her appeal during a May 2010 videoconference hearing before the undersigned Veterans Law Judge.  At that time, the record was held open for 60 days to allow the Veteran to submit additional medical records; however, no further records have been received.  

During the May 2010 hearing, the Veteran clarified that her disabilities involving her right arm arise from a single etiology and she believes they represent a single disability; therefore we have recharacterized the issue on appeal as involving her entire right arm, to include the wrist, elbow, and shoulder, to more accurately reflect her contentions.

The issues of entitlement to service connection for a disability affecting the right arm, including the wrist, elbow, and shoulder; and entitlement to compensable disability ratings for acne, adjustment disorder, chronic headaches, degenerative joint disease of the thoracic spine, left and right chondromalacia patella are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On the record, during a hearing before the undersigned Veterans Law Judge in May 2010, the Veteran indicated that she wished to withdraw the pending appeals for entitlement to service connection for a bilateral ankle disability, a bilateral hip disability, Achilles tendonitis, eczema, a disability of both feet, fecal incontinence, urinary incontinence, and temporomandibular jaw dysfunction; as of that date, the Board had not yet promulgated a final decision on the issues presented.


CONCLUSION OF LAW

The Veteran's appeals for entitlement to service connection for a bilateral ankle disability, a bilateral hip disability, Achilles tendonitis, eczema, a disability of both feet, fecal incontinence, urinary incontinence, and temporomandibular jaw dysfunction have been withdrawn.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant, or her authorized representative, may withdraw an appeal to the Board by doing so in writing at any time before the Board issues its final decision.  38 C.F.R. § 20.204(b).  When she does so, the withdrawal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, in such an instance, dismissal is appropriate.  38 U.S.C.A. § 7105(d).

The Veteran presented sworn testimony in support of her appeals during a May 2010 hearing before the undersigned Veterans Law Judge.  During the hearing, she withdrew the appeals for entitlement to service connection for a bilateral ankle disability, a bilateral hip disability, Achilles tendonitis, eczema, a disability of both feet, fecal incontinence, urinary incontinence, and temporomandibular jaw dysfunction.  

Because the Veteran has expressed a desire to terminate her appeal as to these claims, because she has done so on the record during a hearing, and because the Board had not yet promulgated an appellate decision at the time of the request for withdrawal, the legal requirements for proper withdrawal have been satisfied.  38 C.F.R. § 20.204.  Further action by the Board is not appropriate, and the appeal will be dismissed.  38 U.S.C.A. § 7105(d).


ORDER

The appeals for entitlement to service connection for a bilateral ankle disability, a bilateral hip disability, Achilles tendonitis, eczema, a disability of both feet, fecal incontinence, urinary incontinence, and temporomandibular jaw dysfunction are dismissed.

REMAND

During the May 2010 hearing on appeal, the Veteran testified that she had recently relocated to the Columbus area after having been working as a civilian employee at the Guantanamo Bay Naval Base from 2007 through February 2010.  She also testified that she had received medical care at the military health facility there, and that she was seeking to establish her medical care with a new primary care physician, a Dr. Jenkins, now that she was back in Ohio.  Additionally, she testified that she had received private chiropractic care from February through April 2007.  In short, she identified several sources of post-service medical treatment pertinent to the disabilities at issue here.  Her claims file currently contains no records reflecting this care.  She testified as well that she has established VA medical care for some of her disabilities.  As the only post service medical evidence currently of record consists of the reports reflecting the initial VA examinations conducted in January 2007 shortly after the Veteran's discharge from service, the Board is of the opinion that updating the medical evidence of record is necessary prior to further review of her claims.

With regard to her claim for service connection for a disability involving her right arm, including the wrist, elbow, and shoulder, the Veteran testified that she believed the problem was related to poor sleeping position, but that she was planning to have her new primary care provider, Dr. Jenkins evaluate the problem further.  As such clarification of the nature and etiology of the disability will be helpful to the Board in reviewing the Veteran's claim for service connection, all records from Dr. Jenkins should be obtained prior to further review of this matter.

The Veteran also testified that her service-connected disabilities have worsened since the January 2007 VA examinations.  Therefore, after obtaining the recent medical records, further VA examinations should be conducted to identify the current level of impairment resulting from each of her service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and addresses of all medical care providers who treated the veteran for any of the disabilities at issue since her discharge from service in May 2006.  This list should include, at a minimum, the chiropractor who treated her in 2007, the military hospital at Guantanamo Bay, Dr. Jenkins in the Columbus area, and any other care providers the Veteran identifies.  After securing the necessary releases, the RO should obtain these records for inclusion in the claims file.

2.  The RO should obtain all records of VA medical treatment afforded to the veteran by the relevant VA medical centers and clinics in Ohio from 2007 to the present, for inclusion in her claims file.

3.  The veteran should be afforded VA examinations by appropriate specialists to evaluate the current levels of impairment associated with each of the service-connected disabilities at issue.  The claims folder, including all records obtained pursuant to the above requests, must be made available to the examiners for review before the examinations.  All tests and studies deemed helpful by the examiners should be conducted in conjunction with the examinations.  

4.  After the development requested above has been completed, to the extent possible, the RO should again review the record pertaining to the Veteran's claim for service connection for a disability involving her right arm.  If additional evidentiary development, such as a VA medical examination to further identify the nature and etiology of the disability is required at this point, such development should be accomplished prior to further review.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond.

5.  After the development requested above has been completed, to the extent possible, the RO should again review the record pertaining to the Veteran's claims for compensable disability ratings.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


